MB. CHIEF JUSTICE BBANTLY
delivered tbe opinion of tbe court.
Appeals from a judgment and an order denying a new trial. Tbe defendant (respondent) bas submitted a motion to dismiss these- appeals on tbe ground that appellant (plaintiff) bas failed to file and serve a brief in support of them as required by tbe Bhiles of this Court. Tbe appeals have been pending since August 3, 1899. The Bules (Bule X, Subdivision 5) provide tbat appellants brief must be filed witbin sixty days after the transcript is filed, except wben tbe cause is advanced on tbe calendar, and then in such time as may be fixed by tbe court in tbe order of advancement. No order bas been made advancing tbe bearing; nor bas any brief been filed under the provision of tbe rule applicable. Tbe appeals are therefore dismissed át tbe costs of tbe appellant. (Bule X, Subdivision 5.)

Dismissed.